Citation Nr: 0805517	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  07-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, DB, DL, TS




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge and testified regarding her entitlement to service 
connection for her husband's cause of death.  A transcript is 
of record.

By a January 14, 2008 ruling, the undersigned Veterans Law 
Judge granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant. See 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND


The appellant seeks service connection for the veteran's 
death.  The veteran was 100 percent service-connected for an 
anxiety disorder effective March 21, 2003.

In Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007), the Court of Appeals for Veterans Claims (Court) held 
that in a claim for such benefits, VA's duty to notify under 
38 U.S.C.A § 5103(a) must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his  death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The appellant filed her claim for entitlement to service 
connection for cause of death in June 2005.  In October 2005 
and March 2006 letters, the RO advised the appellant that it 
was working on her claim, however, the RO's letter did not 
advise the appellant of the required elements as listed 
above, (1) notice that the veteran was service connected for 
an anxiety disorder, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) pertaining to 
evidence and information required to substantiate the service 
connection for cause of death claim based on a condition not 
yet service connected - here, the cause of death as listed on 
the veteran's death certificate as dated in 2005 as 
cardiovascular disease, diabetes mellitus, hypertension, and 
atherosclerotic cardiovascular disease.  Other significant 
conditions contributing to death but not related to the 
underlying causes as listed above were hypothyroidism and 
dementia.  A supplemental report of cause of death submitted 
by the appellant in September 2007 as other significant 
conditions contributing to death but not related to the 
underlying causes as listed above was general anxiety. The 
claim will be remanded for a corrective VCAA notice to 
address the new court precedent.

Accordingly, the case is REMANDED for the following action:

1.	In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of (1) a 
statement of the conditions, if any, 
for which the veteran was service 
connected at the time of his death; 
(2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  

2.	The RO should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. When the development 
requested has been completed, the case 
should again be reviewed by the RO on 
the basis of the additional evidence. 
If the benefit sought is not granted, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is advised that while no action is required of 
her until further notice is obtained, the Board takes this 
opportunity to advise her that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of the claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



